Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 21, 2020

                                       No. 04-19-00799-CV

                          IN THE INTEREST OF B.R.W., A CHILD

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-11037
                        Honorable Mary Lou Alvarez, Judge Presiding


                                          ORDER
        Appellant, representing himself, filed a brief on February 10, 2020. Appellant’s brief
recites alleged facts pertaining to his complaints about his child support enforcement case.
      Appellant’s brief does not comply with Rule 38.1 of the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 38.1. Specifically, the brief does not include the following:
       •   Table of Contents (that complies with the Rules),
       •   Index of Authorities,
       •   Statement of Facts (that complies with the Rules),
       •   Summary of the Argument,
       •   Argument,
       •   an Appendix (that complies with the Rules), or
       •   Certificate of Compliance.
See id. R. 9.4, 9.5, 38.1. The brief has these additional defects.
       •   No part of the brief contains any citations to the record. Contra id. R. 38.1(g) (“The
           statement [of facts] must be supported by record references.”); id. R. 38.1(i) (“The
           brief must contain . . . appropriate citations . . . to the record.”).
       •   The portions of the brief that may be construed as a statement of facts recite alleged
           facts and complaints, but the brief does not state how the trial court erred or present
           any legal arguments, with appropriate citations to authorities and the record, to
           present any legal basis for this court to reverse the trial court’s judgment. Contra
           TEX. R. APP. P. 38.1(i).
       •   The brief does not recite the standard of review and it contains no citations to statutes,
           rules, or case law. Contra id. (requiring “appropriate citations to authorities”).
In its current form, Appellant’s brief does not present anything for appellate review.
        This court may order a party to amend, supplement, or redraw a brief if it flagrantly
violates Rule 38. See id. R. 38.9(a). We conclude that the defects described above constitute
flagrant violations of Rule 38.
        Therefore, we STRIKE Appellant’s brief and ORDER Appellant to file an amended brief
within TEN DAYS of the date of this order. The amended brief must correct all the
violations listed above and fully comply with the applicable rules. See, e.g., id. R. 9.4, 9.5,
38.1. If the amended brief does not comply with this order, we “may strike the brief, prohibit
[Appellant] from filing another, and proceed as if [Appellant] had failed to file a brief.” See id.
R. 38.9(a); see also id. R. 38.8(a) (authorizing this court to dismiss an appeal if an appellant fails
to timely file a brief).
        If Appellant timely files a brief that complies with this order, Appellees’ brief will be due
thirty days after Appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of February, 2020.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court